Citation Nr: 1422913	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for service connection for right ear hearing loss and denied the Veteran's claim for service connection for left ear hearing loss.

The Board remanded these claims for additional development in November 2013, and the case was subsequently returned for further appellate review.

The Veteran testified at a travel board hearing in May 2013.  A transcript of the hearing has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, the travel board hearing transcript, are relevant to the issues on appeal. Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  Left ear hearing loss was not present until many years after service.

2.  The preponderance of the evidence weighs against a finding that the Veteran's current left ear hearing loss is related to military noise exposure in service.

3.  The Veteran's right ear hearing loss was no worse than Level I hearing loss for all periods under consideration.
CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The May 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the May 2009 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, hearing testimony, and lay statements from the Veteran.

Regarding the Veteran's claim for entitlement to an increased initial rating for right ear hearing loss, the appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record reflects that the Veteran underwent VA examinations to evaluate his claimed bilateral hearing loss in June 2009 and August 2012.  Additionally, per the instructions of the prior Board remand, an addendum medical opinion was obtained from the August 2012 VA examiner in December 2013.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file, thorough examinations of the Veteran, and opinions supported by rationale.  The Board finds that these opinions, taken together, are adequate to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining an addendum opinion to the August 2012 VA examination.  An opinion was obtained in December 2013, accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claims. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he incurred hearing loss in his duties as a Boatswain's Mate in service, and he reports experiencing hearing loss since service.

Service personnel records show that the Veteran's military occupational specialty (MOS) was Boatswain's Mate.  The Veteran has provided competent and credible testimony regarding his exposure to military noise during service.  As such, the Board finds that the record establishes in-service military noise exposure.

Service treatment records do not document any reports of hearing difficulties or problems with the Veteran's ears.  A September 1973 entrance examination reflects pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
10
5
10

Then, in a June 1977 examination for the purpose of separation from active duty, the Veteran underwent another audiological examination and his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
15
20

In his report of medical history, the Veteran denied trouble with his ears and upon examination, there were no clinical findings of any ear problems.  

In June 2009, the Veteran was afforded a VA examination to determine the etiology of his claimed bilateral hearing loss.  The Veteran discussed his training as a Boatswain's Mate, where he worked with chippers, compressors, and scalers.  He also indicated that he was deployed to the Western Pacific, where he worked in vertical replenishment of other ships at sea via helicopter.  He noted noise exposure during each job assignment and described the use of hearing protection.  The Veteran reported that despite his use of hearing protection, his noise exposure during each assignment was "extreme."  The Veteran described post-service noise exposure during his employment in mobile home construction and at a saw mill.  He indicated that he continued to use hearing protection at that time.  He denied recreational noise exposure.  The Veteran reported increasing communication difficulty and reported hearing loss since his return from the Navy.  Specifically, he indicated that his wife noticed an increased need for repetition in conversation with the Veteran almost immediately upon his discharge.  The audiological examination of his left ear hearing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
35
65
70

Word recognition scores were 88 percent in the left ear.  The examiner diagnosed the Veteran with normal hearing sensitivity through 1500 Hz, sloping to a mild-to-moderate sensorineural hearing loss from 2000 Hz through 8000 Hz in his left ear.  The examiner opined that it was less likely than not that the Veteran's current left ear hearing loss is the result of his military service because the "discharge audiogram revealed normal hearing sensitivity in the left ear." 

Again, in August 2012, the Veteran was afforded a VA examination regarding his claim for an initial compensable rating for right ear hearing loss and service connection for left ear hearing loss.  The examiner mistakenly assumed that the Veteran was already in receipt of service connection for his left ear hearing loss, and therefore did not provide an opinion regarding the etiology of the Veteran's left ear hearing loss.  The audiological examination of his left ear hearing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
40
65
70

Word recognition scores were 88 percent in the left ear.  The Veteran reported the functional impact of his hearing loss, stating that it affected his communication, especially when in the presence of background noise.

Following the Board's November 2013 remand, the claims folder was returned to the examiner who performed the August 2012 audiological examination.  At that time, the examiner conceded that he had not provided an etiology opinion regarding the Veteran's left ear hearing loss because he had assumed the Veteran was already service-connected for bilateral hearing loss.  He went on to provide an opinion as to the etiology of the Veteran's left ear hearing loss.  

The examiner indicated that he had reviewed the claims file, including service treatment records and the Veteran's lay testimony regarding his left ear hearing loss.  However, the examiner opined that the Veteran's left ear hearing loss is less likely than not due to acoustic trauma or military noise exposure the Veteran encountered during his military service.  In providing his rationale, the examiner explained that the Veteran's left ear hearing was within normal limits at the time of his discharge of service and that his left ear hearing did not undergo a significant shift during service.  He also pointed out that the Veteran denied hearing loss at discharge and there was no audiometric evidence showing hearing loss directly following the Veteran's discharge and no evidence that the Veteran had hearing loss until audiograms that were completed over 20 years after the Veteran's discharge.  The examiner went on to state that the Veteran reported significant occupational noise exposure after his discharge from service.  Finally, the examiner reported that there is no "significant scientific evidence that supports the contention that permanent hearing loss due to trauma or noise exposure will develop many weeks, months, or even years after exposure."  

The Board finds the VA examiners' opinions to be highly probative to the questions at hand.  The examiners were audiologists who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales in determining that the Veteran's left ear hearing loss was less likely as not caused by acoustic trauma he had in service.  Their opinions were based, at least in part, on examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Additionally, the VA examination reports, to include the addendum opinion obtained in December 2013, expressly demonstrate the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  They also specifically noted that the Veteran's hearing was normal in service and that his audiometric configuration at separation was not consistent with acoustic trauma.  Moreover, they explained that when determining the etiology of the Veteran's left ear hearing loss, they could not rule out the Veteran's self-reported history of occupational noise exposure.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that he has had hearing loss since service.  However, the Board reiterates that the Veteran's service treatment records are negative for any left ear hearing loss during service.  Indeed, on separation examination in June 1977, the Veteran denied having any hearing loss or ear trouble.  The Veteran's statement regarding his lack of hearing loss symptoms at discharge is highly probative, as it was made contemporaneous with his service.  Further, the Veteran first filed his claim for service connection for hearing loss in March 2009, more than 30 years after separation from service.  Therefore, the Board finds that the probative evidence shows that the Veteran does not have a chronic left ear hearing loss disability in service.  In addition, left ear sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for left ear hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      
  
Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current left ear hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current left ear hearing loss is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic left ear hearing loss disability in service, and there is no competent and credible evidence indicating his left ear hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current left ear hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for left ear hearing loss is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Initial Compensable Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the ear that is nonservice-connected will be assigned a Roman Numeral I for purposes of rating the hearing impairment.  38 C.F.R. § 4.85(f).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  In this case, the Veteran does not meet the criteria for an exceptional pattern of hearing impairment.    

The Veteran was initially provided a VA examination to evaluate his right ear hearing loss in June 2009.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
15
40
55
60
42.5
  
Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner's impression of the Veteran's right ear hearing loss was that the Veteran had normal hearing sensitivity through 1500 Hz, sloping to a mild-to-severe sensorineural hearing loss from 2000 Hz to 8000 Hz.  

Applying the results from the June 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  When impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Level I, thus, the Veteran's left ear yields a finding of Level I as well.  38 C.F.R. § 4.85(f).  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Then, in August 2012, the Veteran was provided another VA examination to determine the severity of his right ear hearing loss.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
15
45
55
65
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The Veteran explained that he experiences functional loss due to his hearing loss in his right ear; specifically, he noted significant communication difficulty, especially in the presence of background noise.  

Applying the results from the August 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  Again, when impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Level I, thus, the Veteran's left ear yields a finding of Level I as well.  38 C.F.R. § 4.85(f).  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Both the June 2009 and August 2012 VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and they include both an audiogram and a speech audiometry examination, they are more probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The August 2012 examiner's report included the reported effects of the Veteran's right ear hearing loss on his functioning and daily activities.  

The Board acknowledges the Veteran's assertion that his right ear hearing loss warrants a compensable rating.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not more nearly approximate the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260, 4.85 4.124a, Diagnostic Code 6100 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right ear hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

At the August 2012 VA examination the Veteran explained that he experiences functional loss due to his hearing loss in his right ear; specifically, he noted significant communication difficulty, especially in the presence of background noise.  The Veteran has basically indicated that he experiences difficulty hearing.  As such, he has not described any exceptional or unusual features associated with his hearing impairment.  The lay and medical evidence shows that the functional effects caused by the hearing disability do not impact the Veteran in any exceptional or unusual way.  As a result, the evidence shows that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for left ear hearing loss is denied.

An initial compensable rating for right ear hearing loss is denied.



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


